Citation Nr: 0724076	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD), depression, 
and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 and 
August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In March 2007, the veteran presented testimony at a personal 
hearing conducted at the St. Paul RO before a Veterans Law 
Judge (VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.  

2.  A psychiatric disorder, to include PTSD, depression, and 
major depressive disorder, has not been shown to be causally 
or etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD, depression, and major depressive 
disorder, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, records 
from VAMCs, and records from other Federal agencies.  

The July 2004 letter also informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a 
psychiatric disorder.  In a letter dated in March 2006, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran testified during the 
March 2007 hearing that he sought treatment for a mental 
disorder in the early 1970s and he would try to get these 
treatment records.  He also testified that he thought he 
could get a medical opinion from his private treatment 
provider of over ten years.  The record was held open for 60 
days until May 2007 in order for the veteran to provide the 
private medical opinion or private treatment records from the 
1970s.  However, no such records are currently of record.  

Additionally, a letter from one of the veteran's treatment 
providers, U.B.H., (previously U.H.C.) indicated that it was 
purchased by A.H.S. in the mid-1990s and any medical records 
that may have been held by U.B.H. would now be held by A.H.S.  
U.B.H. did submit one treatment note dated in July 1998, 
which reflected that the veteran sought infrequent care from 
this provider.  However, it appears that there are treatment 
records in the veteran's claims file from A.M.C., one of the 
clinics within A.H.S, dated from 2000 to 2002 that discuss 
treatment for depression and anxiety.  Further, the veteran 
requested records from U.B.H. from January 1997 to December 
2001.  In any event, the Board finds, as will be discussed 
more thoroughly below, the missing link in this case is a 
showing of a mental disability in service or shortly after 
service.  Therefore, treatment records dated from 1997 to 
2001, approximately 30 years after the veteran's period of 
service, cannot provide this information.  When, as here, 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  As such, 
it appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for evidence of an in-service injury.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Further, his first diagnosis of depression was in 1984, 14 
years after his separation from service.  Accordingly, it is 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

Service connection for certain diseases, such as psychoses, 
may be also be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
psychiatric disorder, to include PTSD, depression, and major 
depressive disorder.  In this regard, the veteran's service 
medical records are absent for complaints, treatment, or 
diagnosis of any psychiatric disorder.  Further, there is no 
diagnosis of PTSD of record and the first diagnosis of 
depression was in 1984, 14 years after the veteran's 
separation from service.  Importantly, there is no medical 
opinion or evidence connecting the veteran's depression or 
major depressive disorder to service.  As such, service 
connection cannot be granted.  

The veteran's service medical records were absent for a 
diagnosis of any psychiatric disorder.  The May 1966 pre-
induction examination and report of medical history were 
negative for complaints, treatment, or diagnosis of a 
psychiatric disorder.  His July 1970 separation examination 
was also negative for complaints, treatment, or diagnosis of 
a psychiatric disorder.  

The veteran testified during his March 2007 hearing that he 
was treated for a mental disorder in the early 1970s because 
he was suicidal.  The record was left open to give the 
veteran an opportunity to submit any relevant records but 
there are no such records on file.

In fact, the earliest diagnosis of depression was in 1984.  
Private treatment records from G.H.P. reflected that the 
veteran had a diagnosis of depression.  However, it appears 
that his depressive symptoms were related to relationship 
problems and his work.  There was no mention of the veteran's 
service in the treatment reports.  Importantly, although a 
January 1984 treatment entry diagnosed recurrent major 
depression and noted that the veteran had depressive symptoms 
for the last five years and he reported a period of 
depression from 1974 to 1976 for which he did not seek 
treatment, the treatment provider attributed his depression 
to relationship problems.  As such, there was no indication 
in the first available post-service medical records that the 
veteran's depression was related to his period of service.  

An October 1990 treatment record from O.C. noted that the 
veteran had depression in the past few years.  A July 1998 
treatment note from U.B.H. reflected that the veteran had 
been seen infrequently in the past and was on Prozac and had 
increasing depressive symptoms.  The plan was to schedule a 
mental health intake.  Treatment records from A.M.C., a 
clinic within A.H.S. which purchased U.B.H., showed that the 
veteran had a history of depression and anxiety and was 
taking medication.  

There were diagnoses of recurrent major depression in partial 
remission and dysthymic disorder from M.E.S. from June 2000 
to October 2004.  A June 2000 record noted that the veteran 
had a history of depression that had gone on for a number of 
years and he reported struggling with depression for most of 
his life.  Family stresses were noted as being contributing 
factors at that time.  

A September 2003 VA examination for two unrelated claims had 
a diagnosis of depression by history.  A September 2004 VA 
evaluation contained a diagnosis of recent recurrent major 
depressive disorder and dysthymic disorder by history.  VA 
treatment records dated from January to August 2005 had a 
diagnosis of recurrent major depressive disorder without 
melancholia in remission.  However, none of these diagnoses 
were related to the veteran's service.

Although the veteran contends that he has PTSD that is 
related to his service and he reported his alleged stressors 
to VA examiners in September 2004 and February 2005, there 
was no diagnosis of PTSD.  In September 2004, the veteran 
reported that he had depressive symptoms on and off for much 
of his life but first sought treatment in the early 1980s for 
depression and anxiety.  He indicted that he saw a 
psychiatrist with G.H.P.  The examiner found that none of the 
alleged stressors (related to secret clearance for survivor 
school, climbing into bunker when a base was attacked, odor 
of body bags) that the veteran described met criteria A for 
PTSD.  A January 2001 treatment entry noted that the veteran 
had a positive PTSD screen.  However, and importantly, in 
February 2005, the veteran was specifically evaluated to 
determine if he had PTSD.  He described his stressors as 
mortar attacks and another involving his security clearance.  
However, the examiner found that they did not meet criteria A 
for PTSD.  

The veteran submitted a PTSD questionnaire received by VA in 
October 2005 in which he outlined stressors of his training 
that involved secret clearance and mortar attacks in Chi Lai.  
The Board acknowledges that attempts have not been made to 
verify the veteran's service in Vietnam or his stressors.  
However, it is not necessary to do so because the veteran 
does not have a current diagnosis of PTSD.  As previously 
noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran has the 
disability for which benefits are being claimed.  Without a 
showing of PTSD, attempts to verify the veteran's stressors 
and service would serve no useful purpose.  

In sum, the veteran's post-service medical records reflect 
treatment for depression beginning in 1984, and subsequently 
major depressive disorder, anxiety, and dysthymic disorder.  
However, there has been no showing that any of the veteran's 
psychiatric disorders are in any way related to his period of 
service.  Importantly, there were no treatment records 
diagnosing a psychiatric disorder (to include any psychoses) 
related to his service within one year or contemporaneous 
with his separation in 1970.  In fact, his earliest treatment 
records in 1984 seemed to indicate that his depression was 
related to relationship problems and his job.  Further, there 
was no diagnosis of PTSD despite a specific examination for 
such.  Although the veteran may sincerely believe that his 
psychiatric disorders are related to his service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, entitlement to service 
connection for a psychiatric disorder, to include PTSD, 
depression, and major depressive disorder, is denied.  
38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for a psychiatric disorder, to include PTSD, 
depression, and major depressive disorder, is denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, depression, and major depressive disorder, 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


